Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 01, 2020

The Court of Appeals hereby passes the following order:

A20E0040. IN RE AMANDA HORTON.

      Amanda Horton has filed this emergency motion, seeking an emergency appeal
and a stay of the trial court’s contempt order.


      Under OCGA § 5-6-13 (a), an appellant may obtain a stay of a criminal
contempt order upon filing a request for supersedeas and written notice of the intent
to appeal. See also Cross v. Ivester, 315 Ga. App. 760, 769 (4) (728 SE2d 299)
(2012). Although the appellant submitted her notice of appeal with her emergency
motion, the records do not show that the appellant requested and was denied
supersedeas. As such, the emergency motion seeking to stay the contempt order is
DENIED.


      Appellant’s motion for an emergency appeal is also DENIED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         04/01/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.